Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155688 & (12)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 155688
                                                                    COA: 337397
                                                                    Kent CC: 16-002285-FH;
  ANTHONY WILKINS,                                                  16-002288-FH
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 21, 2017 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the February 24, 2017 orders of the Kent Circuit Court denying the
  defendant’s motion for reduction of his jail sentence, and we REMAND this case to the
  circuit court for reconsideration of the motion. Pursuant to MCL 801.257, “a county jail
  prisoner may receive, if approved by the court, a reduction of one-fourth of his term if his
  conduct, diligence, and general attitude merit such reduction.” Kent County Prosecutor v
  Kent County Sheriff, 425 Mich. 718, 736 n 25 (1986). This statute does apply to the
  defendant, who is a county jail prisoner. The statute’s application is not limited to
  prisoners who have already requested and been granted work release pursuant to other
  sections of the day parole act. On remand, the trial court shall consider whether to grant
  the requested relief and issue a ruling within 14 days of the date of this order.

         We do not retain jurisdiction.

         MARKMAN, C.J. I would deny leave to appeal. Although MCL 801.257 does not
  expressly state its exclusive application to “day parolees,” the “day parole of prisoners”
  act of 1962, MCL 801.251 et seq., of which MCL 801.257 is a part, contained a total of
  eight sections and each of its seven other sections pertains only to “day parolees.” 1962
PA 60. From this context, I conclude that § 7 of the act, MCL 801.257, is similarly
  focused.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2017
         d0516
                                                                               Clerk